Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 and 8-20 are pending.

Response to Amendments/Arguments
The 35 USC 101 and 103 rejections and claim objections have been withdrawn in view of the amendments and remarks dated 11/4/2021.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks with respect to those claims dated 11/4/2021, see particularly pages 9-10 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 9,853,826 (Shuman et al) - The method involves forming multiple IoT devices into multiple IoT groups based on group criteria and attributes associated with the IoT devices. The hierarchies within each IoT group are defined based on the group criteria and the attributes associated with the IoT devices. The hierarchies control intra-group communication within each IoT group and inter-group communication among the multiple IoT groups. A group owner is designated within each IoT group, such that the designated group owner coordinates the inter-group communication with other IoT groups.
US Pat. 9,762,556 (James et al) - The method involves obtaining an identifier, internet protocol (IP) address, and a public key of an asymmetric key pair associated with an internet of things (IoT) device from a network gateway device that is in communication with the IoT device. A domain name system (DNS) record is created for the IoT device. A domain name associated with the IP address to the IoT device is assigned. The identifier, the IP address, the domain name, and the public key are stored in the DNS record. Confirmation of registration is provided to the IoT device.
US Pat. 8,856,289 (Ansari et al) - The method involves sending configuration data or program to a gateway device through a wide area network to deliver server functionality for application service or feature of application service to endpoint devices e.g. client devices based on the configuration data or program transmission request received from the gateway device. An information indicating configuration data or program is sent to the gateway device, when a query requesting a check of the service subscription of customer is received from the gateway device.
US Pub. No. 2015/0134954 (Walley et al) - The method involves registering a digital birth certificate based on a private key to a device of several devices. The device of several devices is authenticated and validated based on the private key. The device of several devices is reconfigured, such that the reconfiguring is provided with a physical reconfiguration, a logical reconfiguration, or reconfiguration of a mode of operation of the device. The location information of sensors is obtained and the location information is stored.
US Pat. 10,999,380 (Flynn, IV et al) - The apparatus has a processor for receiving information that indicates a service layer associated with a network upon an unsuccessful connection to the network, and initiating an update request to update the software of a machine-to-machine (M2M)/internet-of-things (IoT)device such that the apparatus is compatible with the service layer when the service layer is incompatible with the device, where the received information is in the service layer type field of a response, and the response is analyzed to determine the information using service layer detection.
US Pat. 10,083,055 (Gupta et al) - The method involves receiving status data reflecting a number of network-enabled devices of a particular device context type being handled by first specialized virtual machine instantiated for handling only particular device context type by context mapping policy engine. The determination is made for additional network capacity needed for handling particular device context type. Second specialized virtual machine is instantiated for handling only particular device context type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452